Citation Nr: 0209060	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for multiple scars, 
including facial scars, residuals of excision of basal cell 
carcinomas and actinic keratoses, currently evaluated as 10 
percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty for more than 21 years 
until his retirement in April 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The January 1996 rating decision 
denied the veteran a compensable rating for residuals of 
basal cell carcinoma and denied the veteran's claim for 
service connection for a psychiatric disorder.  In May 1999 
the Board remanded these claims for further development.  
Prior to return of the veteran's claims to the Board, the RO 
granted the veteran service connection for a psychiatric 
disorder and granted the veteran a total rating based on 
individual unemployability due to service connected 
disability.  In a March 2001 rating decision the RO granted 
the veteran an increased initial rating of 10 percent for his 
scar disability.  Accordingly, only the veteran's claim for 
an initial rating in excess of 10 percent for multiple scars, 
including facial scars, residuals of excision of basal cell 
carcinomas and actinic keratoses, is currently before the 
Board.

The Board notes that the veteran now lives in Virginia and 
that his claims folder is under the jurisdiction of the 
Roanoke, Virginia RO.


FINDINGS OF FACT

1.  The veteran's service-connected scars are collectively no 
more than mildly to moderately disfiguring.

2.  The veteran's scar of the left pinna is tender and 
painful on objective demonstration.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for multiple scars, including facial scars, residuals 
of excision of basal cell carcinomas and actinic keratoses, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7800 (2001).

2.  The criteria for a separate initial 10 percent evaluation 
for a tender scar of the left pinna have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC.  The VA 
has no outstanding duty to inform.

The veteran has submitted numerous private medical records in 
response to requests from the RO.  The veteran submitted a 
January 1998 medical record from the Portsmouth Naval 
Hospital and asserted that this was his only treatment at 
that location.  The veteran has been afforded a recent and 
complete VA dermatological examination.  The veteran has not 
indicated that there is any additional evidence relevant to 
his claim for an increased rating for multiple scars, 
including facial scars, residuals of excision of basal cell 
carcinomas and actinic keratoses.  The Board concludes that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claim, 
therefore, no further assistance to the veteran with the 
development of evidence is required.  In light of the above, 
there is no prejudice to the veteran in proceeding to 
consider the matter before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran maintains that he is entitled to an initial 
rating in excess of 10 percent for his service-connected 
multiple scars, including facial scars, residuals of excision 
of basal cell carcinomas and actinic keratoses.  As noted 
above, a March 2001 rating action assigned the veteran a 10 
percent for this disability, effective from the initial grant 
of service connection, August 25, 1995.

On VA examination in January 1996 the veteran stated that he 
had had multiple basal cell carcinoma lesions removed from 
the face, arms and back, from as far back as 1974.  He 
reported that he visited a dermatologist once every six moths 
for surveillance.  Examination of the skin showed multiple 
tiny scars.  For the most part, these scars were one or two 
centimeters in length and were not associated with 
significant cosmetic deformity.  There was a scar over the 
right eyebrow concealed within the substance of the eyebrow.  
There was another behind the left ear.  There was a scar on 
the left neck and in the left anti-cubital fossa.  There were 
several scars on the back.  The examiner saw no evidence of 
recurrent skin lesions.  The diagnoses included propensity to 
develop basal cell carcinoma over the face, arms, shoulders, 
neck and back.  

The veteran submitted numerous private medical treatment 
records dated from January 1991 to January 2000.  These 
records indicate that he had numerous skin cancer lesions 
removed up until July 1996.  Records dated from July 1996 to 
January 2000 indicate history of skin cancer. 

An outpatient treatment report from the Portsmouth Naval 
Hospital, which the veteran states he visited in January 
1998, but the date on the record is unclear, reveals that the 
veteran had seborrheic keratosis.

The veteran appeared at a hearing before the undersigned 
Member of the Board in March 1999.  The veteran reported that 
he had had excisions of basal cell carcinoma from his back, 
arm, face, neck, ears, hairline and forehead from 1974 to 
1995.  He indicated that he had not had any excisions since 
then.  The veteran testified that the scar at his left ear 
was tender and tended to drain or bleed.  The veteran also 
asserted that the scars on his right eyebrow, right lip and 
right forearm were tender to touch.

The veteran was afforded a VA fee basis dermatological 
examination in May 2000.  The veteran reported that he had a 
malignant melanoma on his left forearm and squamous cell 
carcinoma in the right eyebrow.  The basal cell carcinoma had 
been present on the face, neck, back and both arms.  The 
veteran reported that he had had itching, particularly in the 
area of the left ear.  The veteran asserted that he had an 
unsightly appearance of the right upper lip in the mustache 
area as well as in the right eyebrow area.  The veteran was 
not receiving any treatment for his scars, but was under his 
own surveillance, as well as for follow up, for any new 
suspicious lesions.  He reported treatment in the past for 
more than 30 lesions with either freezing, excision or 
cauterization.

The VA fee basis examiner reviewed the veteran's claims file 
and provided a history of the veteran's basal cell carcinoma 
disability.  He noted that between 1971 and 1991 the veteran 
had had more than 20 lesions removed by either electro-
destruction, curettage, freezing, surgical excision or MOHs 
surgery.  The lesions were found at the upper back, left 
scalp, left neck and right neck as well as one on the left 
arm, which was described as recurrent.  He reported that the 
veteran had three back lesions treated with cryotherapy in 
1992 and that the veteran underwent excision of a malignant 
melanoma from the left forearm in June 1996.  The examiner 
further noted that the veteran had excision of lesions from 
the left neck, left ear, and hairline of the left neck in 
July 1996.  The examiner finally noted that the veteran 
visited a military physician in approximately 1997 and that 
the military physician thought that the veteran had 
seborrheic keratoses on the back and arms.

Examination revealed the veteran to have numerous scars that 
were the result of excisions of basal cell carcinomas.  On 
the left side of the nape of the neck at the hairline there 
was a scar measuring 4 centimeters by 0.2 centimeters.  At 
the left pinna behind the ear itself and up to the superior 
aspect of the ear there was a scar measuring 3 centimeters by 
0.2 centimeters.  That scar was slightly tender and had some 
flaking/exploitation of the epidermis as well as some 
erythema.  The scar was slightly elevated.  There was a scar 
on the left forehead measuring 2 centimeters by 0.2 
centimeters, and another scar on the left forehead measuring 
1 centimeter by 0.5 centimeters.  There were scars on the 
right lateral forehead measuring 1.5 centimeters by 0.2 
centimeters and 0.5 centimeters by 0.5 centimeters.  The 
veteran had a scar on the right scalp behind the ear that 
measured 2 centimeters by 0.2 centimeters.  All of the 
described scars were pale, soft and, except for the scar at 
the left pinna, non-tender, flat to slightly elevated, with 
no keloid formation, or underlying tissue loss.  These scars 
did not result in any limitation of function, ulceration, 
edema or inflammation.  They were however in visible areas in 
most cases and the veteran perceived them as being deforming.  

There were additional scars on the veteran's back.  There 
were three flat, pale, round, non-tender scars measuring 1 
centimeter by 1 centimeter each.  There was one flat, pale, 
round, non-tender scar measuring 2.5 centimeters by 3.5 
centimeters and one flat, pale, linear scar measuring 7.5 
centimeters by 0.5 centimeters.  All of these scars were soft 
and non-tender, with no underlying tissue loss, limitation of 
function, ulceration, inflammation, edema or keloid 
formation.

On the left forearm there was a scar measuring 1.3 
centimeters by 1.5 centimeters which was round, pale and 
flat.  There was a round, pale, flat scar which measured 0.5 
centimeters by 0.5 centimeters on the dorsum of the left 
hand.  There was a round, pale flat scar, measuring 0.5 
centimeters by 0.7 centimeters on the right forearm.  All the 
scars on the veteran's upper extremities were soft and non-
tender with no limitation of function, ulceration, 
inflammation, edema or keloid formation.

On the right side of the upper lip, there was a scar on the 
outside of the lip measuring 1.5 centimeters by 0.5 
centimeters that was flat and pale. There was a lack of hair 
in the mustache area at the site of that scar.  Inside the 
mucosa of the upper lip there was a scar that was linear and 
depressed, firm and non-tender but there was subcutaneous 
tissue loss as demonstrated by depression of mucosa in that 
area.

The examiner again noted that the scar at the left pinna had 
some flaking, erythema, slight tenderness and was slightly 
elevated.  He also again noted that the scar on the right 
upper lip resulted in a lack of hair where the mustache would 
normally grow and that the scar at the mucosa of the upper 
lip was slightly depressed with some subcutaneous tissue 
loss.  The examiner went on to say that the remainder of the 
scars were all non-tender, and that there was no keloid 
formation, edema, ulceration or adherence present.  The 
examiner noted that the veteran felt that there was 
disfigurement from these scars based on the numerous 
locations, as well as the visible locations such as on the 
face and neck.  

The examiner diagnosed scars, residual of basal cell 
carcinomas.  He noted that the veteran had itching of some of 
the scars, particularly at the left ear as well as at the 
face.  He noted that the veteran had extensive lesions with 
some exfoliation of the superficial epithelium and mild 
tenderness of the scar at the left ear (pinna).  The examiner 
further stated that the only area that had limitation of 
function would be the scar at the left pinna, in that the 
veteran wore corrective lenses and the frames rubbed the area 
causing inflammation limiting the amount of time that the 
veteran could wear his glasses at any one stretch.  The 
examiner also noted that the veteran felt that the scars were 
disfiguring and that he had to wear a mustache in order to 
hide the scar at the right upper lip.  The veteran reported 
that he was very self-conscious about the numerous scars that 
he had.  The veteran did not note that any of the scars were 
particularly painful, with the exception of the tenderness of 
the scar at the left pinna (ear).  The examiner submitted 
photographs of the veteran.  These photographs show pale 
scars on the veteran's face, back and behind the ear.  Two of 
the photographs also show that the veteran was missing part 
of his mustache due to a scar.

March 2001 Social Security records indicate that the veteran 
had a history of melanoma, basal cell carcinoma, and squamous 
cell carcinoma of the skin.  The melanoma was successfully 
excised in 1995, and the basal cell carcinoma was reassessed 
every 3 to 6 months.  

Disfiguring scars of the head, face or neck are evaluated as 
noncompensable where they are slight.  A 10 percent 
evaluation is assigned if the scars are moderately 
disfiguring.  A 30 percent evaluation is for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A maximum evaluation of 50 
percent is reserved for complete or exceptionally repugnant 
deformity of one side of the face or marked repugnant 
bilateral disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 
7800.

The note following the code provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast and the like, a 50 percent evaluation may be 
increased to 80 percent, a 30 percent rating to 50 percent 
and a 10 percent evaluation to 30 percent.  The most 
repugnant disfiguring conditions including scars and diseases 
of the skin may be submitted for central office rating with 
several unretouched photographs.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2001).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. 4.2, 4.6 (2001).

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2001).

A superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7804.

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118a, Diagnostic Code 7805 
(2001).

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2001).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

The veteran's service-connected multiple scars, including 
facial scars, residuals of excision of basal cell carcinomas 
and actinic keratoses are currently evaluated as 10 percent 
disabling under 38 C.F.R. 4.118, Diagnostic Code 7800.  

An initial rating in excess of 10 percent under Diagnostic 
Code 7800 requires that a veteran's scars be severely 
disfiguring.  The record indicates that that the veteran has 
small pale scars on his face, and forehead, that he had a 
scar of the right eyebrow which is difficult to see, and that 
he has a scar over the lip which left a hairless patch in the 
his mustache.  The veteran has reported that he is very self-
conscious about his scars.  However, the January 1996 VA 
examiner stated that the veteran's scars did not result in 
any significant cosmetic deformity.  Furthermore, the May 
2000 dermatologist did not note that he thought that the 
veteran's scars were more than moderately disfiguring.  The 
medical records show that most of the veteran's lesions are 
small in size and were removed without difficulty, and that 
they have left only small, well-healed scars in those areas.  
The Board believes these findings to be consistent with the 
photographs taken at the May 2000 VA fee basis examination, 
which shows no more than moderate disfigurement.  The Board 
believes that, even when all of the disfigurement caused by 
his various skin disorders is considered, that disfigurement 
is still no more than moderately disfiguring.  Since severe 
disfigurement of the head, face or neck have not been shown, 
a rating in excess of 10 percent under Diagnostic Code 7800 
is not for assignment.  

The Esteban case, as previously noted, states that multiple 
ratings can be assigned using different diagnostic codes if 
none of the symptoms or criteria for a rating under a 
diagnostic code are duplicative of, or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  6 Vet. App. 259, 262.  It is noted that 38 
C.F.R. § 4.21 also provides, consistently with that 
principle, that coordination of rating with impairment of 
function are expected in all instances.

Separate evaluations should be awarded for objective pain or 
tenderness of a scar and for disfigurement.  The veteran 
asserted at his hearing that the scar behind his ear was 
tender.  The May 2000 examiner noted that the scar at the 
left pinna behind the veteran's left ear was tender.  It is 
the opinion of the Board that the scar at the left pinna 
behind the veteran's left ear is tender and painful on 
objective demonstration.  Accordingly, a separate 10 percent 
evaluation is warranted for this scar.  There is no higher 
evaluation for available for a tender and painful scar.  38 
C.F.R. § 4.118, Diagnostic Code 7804. 

The medical evidence of record does not reveal ulceration or 
adherence of the veteran's scars and no evidence that the 
scars have caused any impairment of facial function or 
function of any other body part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7805.

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  

After having carefully reviewed the evidence of record, the 
Board concludes that the requirements for a rating in excess 
of 10 percent for disfigurement from multiple scars, 
including facial scars, residuals of excision of basal cell 
carcinoma and actinic keratoses, have not been met at any 
time since the grant of service connection.  The Board also 
finds that the requirements for a rating in excess of 10 
percent for a tender scar of the left pinna have not been met 
at any time since the grant of service connection.  
Accordingly, staged ratings are not for application. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for disfigurement from multiple scars, including facial 
scars, residuals of excision of basal cell carcinoma and 
actinic keratoses, is denied.

Entitlement to separate initial 10 percent evaluations for a 
tender scar of the left pinna is granted, subject to law and 
regulations governing the award of monetary benefits.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

